THE COURT.
Certiorari to review an award of the respondent Industrial Accident Commission. An application for adjustment of claim was filed with the respondent Commission on behalf of the father and dependent minor son of one Leo Loya, deceased. At the time of his death on January 3, 1926, the deceased was in the employ of the Southern Pacific Company as a member of a section crew operating upon the lines of said railroad in the vicinity of Los Angeles. After hearing it was found that the Southern Pacific Company was the general employer of the deceased and that the Wm. Fox Vaudeville Company was the special employer for whom he was rendering service when fatally injured. Petitioner, as insurance carrier of the Wm. Fox Vaudeville Company, was thereupon directed to pay the death benefit awarded to the minor son of deceased. No award was made in favor of the father, for it was found that he was neither wholly nor partially dependent upon the deceased for support. In this proceeding we are confronted by the question of whether or not the evidence adduced upon the hearing before the respondent Commission warrants and supports the finding of the relation of special employer and special employee at the time of the accident as between the Wm. Fox Vaudeville Company and Loya, the deceased. If this finding is without support in the record the order directing petitioner, as insurance carrier of the Wm. Fox Vaudeville Company, to pay the death benefit would be in excess of the Commission's jurisdiction.
It appears from the transcript that on the morning of January 3, 1926, the crew of laborers of which Loya was a member proceeded under orders of the Southern Pacific Company from their home base at Saugus, which lies between Los Angeles and Castaic, to Camulos, beyond Castaic, where they assisted in clearing a wreck on the line. This work having been completed the crew returned to Castaic and at approximately 1:30 P.M. of that day reported to the Wm. Fox Vaudeville Company, then on "location," for the filming of moving pictures. To secure certain train *Page 54 
scenes necessary to the completion of the picture being filmed the Fox company had previously arranged with the Southern Pacific Company to have present at Castaic a special moving picture train together with a gasoline operated motor-car to be used to transport the camera during the filming operations. As stated, this latter car with its crew reported at Castaic about 1:30 P.M. to the agents of the Fox company. The filming of the desired scenes consumed the greater part of the afternoon. At approximately 4 P.M. the crews of both the train and smaller car were dismissed by the assistant director of the film company. The latter crew, apparently under direction of the section gang foreman, thereupon proceeded towards Saugus, the home base. In some manner the small car became derailed during this trip and the deceased was thrown to the ground. The injuries received were such as to almost immediately cause his death. At or about the time arrangements were made for the use of the railroad facilities the film company, through an agent, executed a written instrument purporting to be an indemnification agreement whereby the Fox company agreed, in part, "To pay for any injury or damage that may occur to the property of the Southern Pacific Company or its employees through the use of its property by the undersigned which may be sustained by reason of any cause whatsoever, reasonable wear and tear excepted." Issue has arisen herein as to the validity and effect of this agreement. With the merits of this dispute we are not concerned, for the conclusion we have reached renders it unnecessary that we pass upon the validity of said agreement.
The sole question presented herein would seem to be whether the deceased at the time of his death was in the special employ of the Fox company so as to render its insurance carrier, petitioner, responsible under the provisions of the Workmen's Compensation Act. [1] It is now well settled in this state that an employee may at the same time be under a general and a special employer. (Famous Players Lasky Corp. v. Industrial Acc.Com., 194 Cal. 134, 136 [34 A.L.R. 765, 228 P. 5]; Employers'L.A. Corp. v. Industrial Acc. Com., 179 Cal. 432, 438 [177 P. 273]; Diamond Drill Contracting Co. v. Industrial Acc.Com., 199 Cal. 694, 697 [250 P. 862].) The case of Famous *Page 55 Players Lasky Corp. v. Industrial Acc. Com., supra, points out that such employee, may, so far as the provisions of the Workmen's Compensation Act are applicable, look to the one or to the other of such employers, or to both, for compensation for injuries due to occupational hazards. (See, also, Employers'L.A. Corp. v. Industrial Acc. Com., supra; Pruitt v.Industrial Acc. Com., 189 Cal. 459 [209 P. 31]; De Noyer v.Cavanaugh, 221 N.Y. 273 [116 N.E. 992].) The authorities would seem to indicate, however, that for liability to attach to the special employer the injured person must have been at the time of the accident subject to the direction and control of such special employer, for it is this right to control and direct the activities of the employee that gives rise to the status of special employer. (Famous Players Lasky Corp. v. IndustrialAcc. Com., supra; Employers' L.A. Corp. v. Industrial Acc.Com., supra; Stacey Bros. etc. Co. v. Industrial Acc. Com.,197 Cal. 164, 169 [239 P. 1072]; Scribner's Case,231 Mass. 132 [3 A.L.R. 1178, 120 N.E. 350]; De Noyer v. Cavanaugh,supra; Pigeon v. Employers' L.A. Corp., 216 Mass. 51 [Ann. Cas. 1915A, 737, 102 N.E. 932, 933]; Coughlan v. City ofCambridge, 166 Mass. 268 [44 N.E. 218, 219].)
In the case of Famous Players Lasky Corp. v. Industrial Acc.Com., supra, it is declared that "where either by the terms of the contract or during the course of its performance the employee of the alleged independent contractor comes under the control and direction of the other party to such contract and suffers injuryin the course of and in consequence of such direction andcontrol, the relation of both general and special employer may be held to exist, and the injured employee has been held entitled to compensation from both the general and the special employer." (Italics added.) The opinion in that case also quotes approvingly from De Noyer v. Cavanaugh, supra, wherein it is stated: "If the men are under the exclusive control of the special employer in the performance of work which is a part of his business, they are, for the time being, his employees." (Italics ours.) We cannot accept the contention advanced by counsel for the respondent Commission that the "facts in the case at bar are almost four-square with those presented in the case of FamousP.L. Corp. v. I.A.C.," supra, for in that case it very clearly appears that the claimant was *Page 56 
injured while performing under the immediate direction of the agents of the film company and during the actual filming of scenes. It is readily apparent, therefore, that at the very time of the accident there involved the relationship of special employer and employee existed and the award against the special employer was proper. The case of Employers' L.A. Corp. v.Industrial Acc. Com., supra, approves the following test: "In determining whether, in a particular act, he is the servant of his original master or of the person to whom he has been furnished, the general test is whether the act is done in business of which the person is in control as a proprietor, so that he can at any time stop it or continue it, and determine the way in which it shall be done, not merely in reference to the result to be reached, but in reference to the method of reaching the result. . . . `The test is whether, in the particular service which he is engaged to perform, he continues liable to the direction and control of his master, or becomes subject to that of the party to whom he is lent or hired.'" Following a review of the authorities the case of Stacey Bros. etc. Co. v.Industrial Acc. Com., supra, states that "the real test of what constitutes special employment may be said to be found in the character of the control and supervision exercised by the alleged special employer over the work and the employee engaged in the doing of the same."
[2] With these principles before us we experience no hesitancy in declaring to be without support in the record the finding to the effect that the relationship of special employer and employee existed as between the Wm. Fox Vaudeville Company and the deceased at the time of the accident. [3] Of course, the findings of the Industrial Accident Commission are subject to review only in so far as they have been made without any evidence whatever in support thereof. (Southern Pacific Co. v.Industrial Acc. Com., 177 Cal. 378 [170 P. 822]; Dearborn
v. Industrial Acc. Com., 187 Cal. 591 [203 P. 112]; ElkGrove Dist. v. Industrial Acc. Com., 34 Cal.App. 589, 590 [168 P. 392]). Our examination of the record has failed to disclose any evidence tending to show that the Fox company or its agents had or exerted any right of control or direction over the section crew on its return trip to Saugus. H.E. Pierson, district passenger agent of the Southern Pacific *Page 57 
Company, called on behalf of said company, and in response to a question whether the deceased was rendering any service to the film company at the time of the accident, testified that he could not say and that deceased "was en route home from the Fox company having performed services; we will put it that way." Again, he testified that deceased "had been employed in the afternoon by the Wm. Fox Company." (Italics added.) The agents of the Fox company very definitely testified that their work was finished at about 4 P.M., and that they "dismissed" both the train and section crew. There is absolutely nothing in the record before us to indicate that the agents of the film company either directed the crew to return to Saugus or exerted any control over their trip to that point. In fact, the record would seem to indicate that upon dismissal the section crew no longer remained subject to the control of the film company. Under these circumstances it must be held that the Commission exceeded its jurisdiction in determining that the film company continued in the status of special employer subsequent to such dismissal and relinquishment of the right of direction. We are not to be understood as holding, however, that at no time did the film company occupy the status of special employer. In our opinion that relationship sprung into existence and continued in force all during that period consumed in the filming of the pictures. In other words, from the time the crew reported to the Fox company at approximately 1:30 P.M. and until about 4 P.M., when they were dismissed, they were in the special employ of the film company and the general employ of the Southern Pacific Company. If at any time during that period the deceased had been injured the Commission unquestionably would have had jurisdiction, under the authorities, to award compensation as against either the general employer or the special employer, or both. But, as stated, upon its dismissal of the section crew at 4 P.M. the Fox company ceased to occupy the status of special employer and the award against its insurance carrier, petitioner herein, was without warrant and not within the jurisdiction of the Commission.
[4] The only evidence which might seem to lend support to the contention that the deceased at the time of his death was still in the special employ of the Fox company *Page 58 
is in the form of a bill, introduced in evidence, presented by the Southern Pacific Company and paid by the Fox company. Certain witnesses called by the Southern Pacific Company testified that the amount stated in the bill represented, among other things, the time consumed by the section crew in returning to the home base at Saugus. It is argued that the payment of this bill by the film company is evidence that it regarded the deceased as an employee at the very time he met with his death. With this conclusion we cannot agree. The film company produced witnesses who testified, in effect, that the bill was paid without exact knowledge of its import and merely to satisfy the claim presented by the railroad company. This being so, it can hardly be said that the payment of the bill constituted an admission upon the part of the film company that the deceased was at the time of the accident in its special employ. [5] Moreover, it has been held that the mere payment of wages or salary, of itself, is insufficient to establish that the recipient thereof is the servant of the one paying the same. (Arnett v. Hayes WheelCo., 201 Mich. 67 [166 N.W. 957, 959].) From what has been said it is apparent that the deceased was not in the special employ of the Wm. Fox Vaudeville Company at the time he met with his untimely death. [6] It becomes unnecessary therefore to pass upon the validity or invalidity of the indemnification agreement, above referred to, for its execution was intended to place upon the Fox company only such liability as might accrue or attach pending its special use of the Southern Pacific Company's employees. In other words, the indemnification agreement was intended by the parties to relieve the railroad company of responsibility under the provisions of the Workmen's Compensation Act only while the film company exercised some measure of control over the employees of the former. As the accident causing the deceased's death occurred subsequent to the termination of the special employment, the Southern Pacific Company, as general employer, was, in our opinion, the one upon whom the burden of liquidating the award should have been placed. This conclusion precludes the necessity of determining whether, in a proper case, it is obligatory upon the Commission to give effect to an indemnification agreement existing between a general and a special *Page 59 
employer, assuming the same to have been properly executed. [7]
Of course, the Commission has power to determine all questions of law and fact upon which liability depends. (Federal etc. Co. v.Industrial Acc. Com., 190 Cal. 97, 103 [210 P. 628].)
For the foregoing reasons the award is annulled and the cause remanded to the respondent Commission for further proceedings in accordance with the views herein expressed.